ON MOTION FOR REHEARING.
The demurrer to plaintiff's petition which was sustained by the circuit court was, as we stated in our opinion, a general demurrer alleging that the petition did not state facts sufficient to constitute action. Appellant now contends for the first time that such demurrer was not sufficient to reach respondent's claim that inasmuch as the petition alleged that respondent was subject to the Missouri Public Service Commission Law, and such fact being admitted by the demurrer, therefore the petition on its face shows that appellant has an adequate remedy at law. In an action for injunction a demurrer on the ground that a bill does not state facts sufficient to constitute a cause of action is sufficiently broad to raise the question that plaintiff has an adequate remedy at law appearing upon the face of the petition itself. [Planet P.  F. Co. v. Railroad, 115 Mo. 613; McKee v. Allen, 204 Mo. 655, 674; Kemper v. Gluck, 21 S.W.2d 922; Lampson et al. v. New Cole County B.  L. Ass'n,106 S.W.2d 911.]
The cases now cited by appellant and with which it claims we are in conflict have no bearing on this question and are not in point. In the case of Water Co. v. City of Aurora, 129 Mo. 540, it was held that a petition which defectively states a cause of action is good on general demurrer. In the instant case there was no question of a cause of action defectively stated, but the question was whether the petition on its face showed that plaintiff had an adequate remedy at law. This is fully answered by the opinion in the case of State ex rel. v. Ridge,138 S.W.2d 1012.
The next case cited is Eads v. Gains, 58 Mo. App. 587, in which it is held that a demurrer to a petition does not reach any defects, imperfections or uncertainty in the pleading, provided a cause of action may be implied from its allegations by reasonable and fair intendment. That case is far afield from holding that where an adequate remedy at law expressly appears in the petition, that the court will not so hold on general demurrer.
The other case cited is Nodaway County v. Tilson, 129 S.W.2d 915, wherein it is held that a general demurrer did not challenge the validity of a summons issued by the deputy clerk. That certainly has no bearing on the question in this case. It has always been ruled that a demurrer only reaches matters appearing on the face of the petition. *Page 1066 
What we said in the opinion and what we again say is that if for any good and sufficient reason (such as the petition showing on its face an adequate remedy at law) the court was justified in sustaining a general demurrer to relator's petition, that reason cannot be brushed aside or ignored on relator's appeal from such ruling of the court.
Other matters referred to in the motion for rehearing are fully covered by the opinion and after careful consideration we are of the opinion that appellant's motion for rehearing is without merit and should be denied. It is so ordered. McCullen andAnderson, JJ., concur.